Citation Nr: 1208550	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel






INTRODUCTION

The Veteran served on active duty from September 1954 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

During his December 2009 Decision Review Officer hearing, the issues of entitlement to increased ratings for tinnitus, otitis media, and right wrist sprain were withdrawn.  In his August 2010 substantive appeal, he indicated that he wished to perfect an appeal only as to the issue of entitlement to TDIU; from this it can be inferred that the Veteran did not wish to pursue his claims for service connection for left shoulder, cervical spine, and low back disabilities, and for increased ratings for right shoulder bursitis, duodenal ulcer, and hemorrhoids.  Accordingly, these issues are not on appeal before the Board at this time.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The evidence of record reflects that the Veteran's service-connected disabilities preclude him from securing and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

TDIU may also be granted when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Service connection is in effect for bilateral hearing loss, rated as 40 percent disabling; right shoulder bursitis with ulnar neuropathy, 30 percent disabling; duodenal ulcer, 20 percent disabling; tinnitus, 10 percent disabling; right wrist sprain with small degenerative cyst, noncompensably rated; otitis media, noncompensably rated; and hemorrhoids, noncompensably rated.  

The Veteran's combined schedular rating is 70 percent disabling.  Thus, the pertinent schedular criteria based on rating percentages have been met.  38 C.F.R. § 4.16(a).  Further, four opinions of record address the Veteran's ability to secure and follow a substantially gainful occupation, and the probative opinions among them conclude that the Veteran's right shoulder and hearing loss disabilities preclude gainful employment.  

The March 2010 fee-based audiology examiner described the Veteran's hearing loss as moderately severe in the right ear and severe in the left ear.  The examiner also found that the hearing loss created difficulty in hearing conversational speech without the use of binaural amplification, even in the best situations, and that the Veteran's impaired word recognition abilities would impair his understanding of conversational speech even with the use of amplification devices.  

Additionally, a September 2010 private medical opinion noted that the Veteran's worst orthopedic disabilities were his shoulders, as a result of which he had radicular symptoms in the bilateral upper extremities, and that the limitation of activity caused by his right shoulder pain would make it difficult if not impossible to work for any gainful employment.  Another September 2010 private medical opinion agreed, finding that the limited movement, strength, and tactile perception of the right shoulder due to diffuse severe osteoarthritis made the Veteran functionally unable to be gainfully employed.  

Conversely, the June 2010 VA examiner noted that the Veteran was able to have a long employment history to include working in machinery repair, welding, teaching welding technology at a community college, all before retiring in 2001.  He also concluded that there were no specific limitations to abilities to perform usual work secondary to the Veteran's service-connected right shoulder disability, duodenal ulcer, and hemorrhoids.  

Unfortunately, the June 2010 VA opinion cannot be afforded more than minimal probative weight.  Although it found that the three mentioned service-connected disabilities would not have an impact on the Veteran's ability to perform his usual types of work, at the same examination, the Veteran reported that he must rest his right shoulder and arm after 5 minutes of activity due to pain.  From the lay, and not medical, perspective of the Board, it does not seem that any of the types of employment in which the Veteran previously engaged would allow for such limited physical activity, so the examiner's reasoning is not clear.  The examiner also noted that the Veteran was never incapacitated by the right shoulder pain when he was working full time.  But the Veteran last worked in 2001, more than 10 years prior to the examination, and the record clearly indicates that since 2001, the Veteran has undergone right shoulder surgery, engaged in physical therapy, and been prescribed daily or twice-daily pain medications.  

To that end, the September 2010 opinions of his private practitioners concur that the right shoulder symptomatology, coupled with the neurologic involvement, would make physical labor difficult if not impossible.  Even, then, if the Veteran returned to teaching welding in a manner that would not require him to use his right shoulder, it is difficult to contemplate a classroom situation where the Veteran would not be required to interact with his students, and be able to hear their questions, which the March 2010 examiner indicated would be complicated even if the Veteran were wearing hearing aids.  

There is no opinion addressing all of the Veteran's service-connected disabilities, and only those disabilities, in determining whether those disabilities preclude gainful employment.  However, the competent medical opinions of record indicate that the Veteran's right shoulder with ulnar neuropathy, and hearing loss, each preclude him from securing and maintaining gainful employment.  On this basis, the Board finds that the evidence supports the Veteran's claim for TDIU.  









ORDER

Entitlement to TDIU is granted, subject to the applicable regulations concerning the payment of monetary benefits.






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


